Citation Nr: 1714779	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-24 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 RO decision.  Although the Veteran had requested to present sworn testimony during a hearing before a Veterans Law Judge, he withdrew this request prior to the scheduled hearing.  The Board will therefore proceed to review the appeal based upon the evidence currently of record.

The Board notes that the instant case was previously before it in August 2015 at which time it was remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued a December 2015 supplemental statement of the case (SSOC) denying the Veteran's claims for service connection and for higher ratings.  The case was thereafter returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its November 2015 remand, the Board noted that, while hypertension is not recognized as one of the diseases for which a veteran is presumed service connected if exposed to Agent Orange, 38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.309(e) (2016), the National Academy of Sciences (NAS) has indicated there is limited or suggestive evidence of an association between hypertension and AO.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332-01 (Dec. 27, 2010)).  Moreover, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability, and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

The Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  He has also been diagnosed with hypertension.  Thus, he can attempt to show that his hypertension was actually caused by his Agent Orange exposure notwithstanding the lack of a presumption of such causation.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In the November 2015 remand, the Board therefore requested a medical opinion on whether the Veteran's hypertension is related to his Agent Orange exposure.  The Board also requested an opinion on whether the hypertension is caused or aggravated by service-connected diabetes.  See 38 C.F.R. §§ 3.310(a),(b) (2016). 

In an October 2015 opinion, a VA nurse practitioner (NP) opined that the Veteran's hypertension is unrelated to his Agent Orange exposure because hypertension is not a presumptive disease associated with Agent Orange.  This opinion is inadequate.  The fact that hypertension is not on the list of those presumed exposed to Agent Orange cannot by itself be the basis for finding a lack of nexus between hypertension and Agent Orange exposure, particularly because there is admittedly some limited or suggestive evidence of an association between the two.  Cf. Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis (in an IOM report) does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").  In addition, the nurse practitioner indicated only that diabetes did not cause hypertension but did not address aggravation.

A remand is therefore warranted for adequate medical opinions by an appropriate specialist physician on these questions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's hypertension.  The claims file must be sent to the designated physician for review.

The physician should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his military service, to include his exposure to Agent Orange.  In rendering this opinion, the physician cannot use as a basis for the opinion the fact that hypertension is not one of the diseases presumed service connected in veterans exposed to Agent Orange.  The physician should specifically address the NAS study cited above indicating that there is limited or suggestive evidence of an association between hypertension and Agent Orange exposure. 

The physician should also offer an opinion as to whether the Veteran's hypertension is either (a) caused or (b) aggravated by his service connected diabetes.  Both causation and aggravation should specifically be addressed.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  After undertaking any other development deemed appropriate, readjudicate the claim for service connection for hypertension.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

